                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  YAPSTONE, INC.,                                    Case No. 18-cv-07095-VC
                 Plaintiff,
                                                     ORDER TO SHOW CAUSE
          v.

  LITURGICAL PUBLICATIONS INC.,
                 Defendant.



       By February 22, 2019, Liturgical Publications is ordered to show cause why both it and

its counsel should not be sanctioned pursuant to the Court’s inherent authority for failing to

appear at the February 19, 2019, case management conference. If sanctioned, Liturgical

Publications will be required to pay the plaintiff’s attorney’s fees for preparing for and attending

the case management conference. A hearing on the order to show cause will be held on March

21, 2019, with the hearing on the motion to remand.
       In its opposition to the motion to remand, Liturgical Publications should specify which

party drafted the forum-selection clause at issue. If Yapstone disagrees with Liturgical

Publications’ assessment, it may address that on reply. See Dodd v. iGATE Tech., Inc., No. 15-

cv-00431-VC, 2015 WL 1843036, at *1-2 (N.D. Cal. Apr. 8, 2015).

       IT IS SO ORDERED.

Dated: February 20, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
